


DUNKIN’ BRANDS GROUP, INC.
2011 OMNIBUS LONG-TERM INCENTIVE PLAN
(Amended and Restated as of November 28, 2012)


1.DEFINED TERMS
Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.


2.    PURPOSE
The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based incentive Awards and
other Awards.


3.    ADMINISTRATION
The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. In the case of any Performance Award
intended to qualify as exempt performance-based compensation under Section
162(m), the Administrator will exercise its discretion consistent with
qualifying the Award for that exemption. Determinations of the Administrator
made under the Plan will be conclusive and will bind all parties.
4.    LIMITS ON AWARDS UNDER THE PLAN
(a)    Number of Shares. The maximum number of shares of Stock that may be
delivered upon satisfaction of Equity Awards under the Plan shall be 7,000,000
shares of Stock. Up to the total number of shares of Stock set forth in the
preceding sentence may be issued in satisfaction of ISOs, but nothing in this
Section 4(a) shall be construed as requiring that any, or any fixed number of,
ISOs be awarded under the Plan. The number of shares of Stock delivered in
satisfaction of Equity Awards shall, for purposes of this Section 4(a), be
determined net of shares of Stock withheld by the Company in payment of the
exercise price of the Award or in satisfaction of tax withholding requirements
with respect to the Award and, for the avoidance of doubt, without including any
shares of Stock underlying Awards settled in cash or which otherwise expire or
become unexercisable without having been exercised or are forfeited to or
repurchased by the Company due to failure to vest. The limits set forth in this
Section 4(a) shall be construed to comply with Section 422. To the extent
consistent with the requirements of Section 422 and other applicable
requirements (including applicable stock exchange requirements), Stock issued
under Substitute Awards shall not reduce the number of shares available for
Awards under the Plan. The shares which may be delivered under Substitute Awards
shall be in addition to the limitations set forth in this Section 4(a) on the
number of shares available for issuance under the Plan, and such Substitute
Awards shall not be subject to the per-Participant Award limits described in
Section 4(c) below.
(b)    Type of Shares. Shares of Stock delivered by the Company under the Plan
may be authorized but unissued Stock or previously issued Stock acquired by the
Company.
(c)    Section 162(m) Limits. The maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year and the maximum
number of shares of Stock subject to SARs granted to any person in any calendar
year will each be 1,750,000 shares. The maximum number of shares of Stock
subject to other Equity Awards granted to any person in any calendar year will
be 600,000 shares. The maximum amount payable to any person in any twelve-month
period under Cash Awards will be $9.0 million, which limitation, with respect to
any Cash Awards for which payment is deferred in accordance with Section
6(c)(2), shall be applied by assuming that payment of the Award was made at the
time it would have been paid absent the deferral. The foregoing provisions will
be construed in a manner consistent with Section 162(m).
5.    ELIGIBILITY AND PARTICIPATION
The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company and its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates;
provided, that, subject to such express exceptions, if any, as the Administrator
may establish, eligibility for Equity Awards shall be further limited to those
persons as to whom the use of a Form S-8 registration statement is permissible.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code. Eligibility for Stock Options other than
ISOs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Stock Option to
the Company or to a subsidiary of the Company that would be described in the
first sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).
6.    RULES APPLICABLE TO AWARDS
(a)    In General
(1)    Award Provisions. The Administrator will determine the terms of all
Awards, subject to the limitations provided herein. By accepting (or, under such
rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant agrees to the terms of the Award and the Plan. The
Administrator will determine whether Equity Awards are settled in shares of
Stock or cash or whether the settlement or payment of Awards shall be subject to
deferral. Notwithstanding any provision of this Plan to the contrary, Substitute
Awards may contain terms and conditions that are inconsistent with the terms and
conditions specified herein, as determined by the Administrator.
(2)    Term of Plan. No Awards may be made after July 6, 2021 but previously
granted Awards may continue beyond that date in accordance with their terms.
(3)    Transferability. Neither ISOs nor (except as the Administrator otherwise
expressly provides in accordance with the second sentence of this Section
6(a)(3)) other Awards may be transferred other than by will or by the laws of
descent and distribution, and during a Participant’s lifetime ISOs (and, except
as the Administrator otherwise expressly provides in accordance with the second
sentence of this Section 6(a)(3), other Equity Awards requiring exercise) may be
exercised only by the Participant. The Administrator may permit Equity Awards
other than ISOs to be transferred by gift, subject to applicable securities and
other laws and such limitations as the Administrator may impose.
(4)    Vesting, Etc. The Administrator shall determine the time or times at
which an Equity Award will vest or become exercisable and the terms on which an
Equity Award requiring exercise will remain exercisable. The Administrator may
at any time accelerate the vesting or exercisability of an Equity Award,
regardless of any adverse or potentially adverse tax or other consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, the following rules will apply if a Participant’s Employment ceases:
(A)    Immediately upon the cessation of the Participant’s Employment, each
Equity Award requiring exercise that is then held by the Participant or by the
Participant’s permitted transferees, if any, will (except as provided in (B) and
(C) below) cease to be exercisable and will terminate, and, all other Awards
that are then held by the Participant or by the Participant’s permitted
transferees, if any, to the extent not already vested will be forfeited.
(B)    Subject to (C) and (D) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate.
(C)    Subject to (D) below, all Stock Options and SARs held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment due to death, to the extent then
exercisable, will remain exercisable for the lesser of (i) the one year period
ending with the first anniversary of the Participant’s death or (ii) the period
ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6(a)(4), and will thereupon terminate.
(D)    All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation of
Employment if the termination is for Cause or occurs in circumstances that in
the determination of the Administrator would have constituted grounds for the
Participant’s Employment to be terminated for Cause.
(5)    Recovery of Compensation; Other Terms. Awards (whether or not vested or
exercisable) held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company the
value received with respect to Awards (including payments made and/or Stock
delivered under an Award, and any gain realized on a subsequent sale or
disposition of an Award or Stock delivered under an Award), in each case (i) to
the extent provided by the Administrator in an Award agreement in connection
with (A) a breach by the Participant of a non-competition, non-solicitation,
confidentiality or similar covenant or agreement or (B) an overpayment to the
Participant of incentive compensation due to inaccurate financial data, (ii) in
accordance with Company policy relating to the recovery of erroneously-paid
incentive compensation, as such policy may be amended and in effect from time to
time, or (iii) as otherwise required by law or applicable stock exchange listing
standards, including, without limitation, the Dodd-Frank Wall Street Reform and
Consumer Protection Act. Each Participant, by accepting an Award pursuant to the
Plan, agrees to return the full amount required under this Section 6(a)(5) at
such time and in such manner as the Administrator shall determine in its sole
discretion and consistent with applicable law. Neither the Administrator nor the
Company will be responsible for any adverse tax or other consequences to a
Participant that may arise in connection with this Section 6(a)(5). For the
avoidance of doubt, in addition to any forfeiture or other restrictions imposed
by the terms of an Award agreement, every Award issued under the Plan will be
subject to potential forfeiture or “claw back” to the fullest extent called for
by applicable federal or state law. In addition, to the extent provided by the
Administrator, Shares received upon settlement, vesting or exercise of an Award
may be subject to stock ownership guidelines or policies established by the
Company with respect to its employees, directors and/or other service providers.
(6)    Taxes. The delivery, vesting and retention of Stock under any Equity
Award are conditioned upon full satisfaction by the Participant of all tax
withholding requirements with respect to the Award, and all payments with
respect to any Award will be subject to reduction for applicable tax and other
legally or contractually required withholdings. The Administrator will prescribe
such rules for the withholding of taxes with respect to any Award as it deems
necessary. The Administrator may, but need not, hold back shares of Stock from
an Equity Award or permit a Participant to tender previously owned shares of
Stock in satisfaction of tax withholding requirements (but not in excess of the
minimum withholding required by law).
(7)    Dividend Equivalents, Etc. The Administrator may provide for the payment
of amounts (on terms and subject to conditions established by the Administrator)
in lieu of cash dividends or other cash distributions with respect to Stock
subject to an Equity Award whether or not the holder of such Award is otherwise
entitled to share in the actual dividend or distribution in respect of such
Award. Any entitlement to dividend equivalents or similar entitlements shall be
established and administered either consistent with an exemption from, or in
compliance with the requirements of, Section 409A. In addition, any amounts
payable in respect of Restricted Stock or Restricted Stock Units (or any other
Award subject to any vesting condition) may be subject to such limits or
restrictions or alternative terms as the Administrator may impose.
(8)    Rights Limited. Nothing in the Plan will be construed as giving any
person the right to be granted an Award or to continued employment or service
with the Company or its Affiliates, or any rights as a stockholder except as to
shares of Stock actually issued under the Plan. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of termination of Employment for any reason, even if the termination is in
violation of an obligation of the Company or any Affiliate to the Participant.
(9)    Section 162(m).
(A)    Awards Intended to Qualify for Performance-Based Compensation Exception.
This Section 6(a)(9)(A) applies to any Performance Award intended to qualify as
exempt performance-based compensation under Section 162(m), as determined by the
Administrator. In the case of any Performance Award to which this Section
6(a)(9) applies, (i) the Plan and such Award will be construed and administered
to the maximum extent permitted by law in a manner consistent with qualifying
the Award for such exemption, notwithstanding anything to the contrary in the
Plan; (ii) the Administrator will preestablish, in writing and no later than 90
days after the commencement of the period of service to which the performance
relates (or at such earlier time as is consistent with qualifying the Award for
such exemption), one or more Performance Criteria applicable to such Award, the
amount or amounts that will be payable or earned (subject to reduction as
describe below) if the Performance Criteria are achieved, and such other terms
and conditions as the Administrator deems appropriate with respect to the Award;
(iii) at the close of the applicable Performance Period the Administrator will
certify whether the applicable Performance Criteria have been attained; and (iv)
no amount will be paid under such Award unless the Performance Criteria
applicable to the payment of such amount have been so certified, except as
provided by the Administrator consistent with such exemption; and (v) the
Administrator may, in its sole and absolute discretion (either in individual
cases or in ways that affect more than one Participant), reduce the actual
payment, if any, to be made under such Award to the extent consistent with such
exemption.
(B)    Certain Transition Awards. Awards intended to be exempt from the
limitations of Section 162(m) will not be required to comply with the provisions
of Section 6(a)(9)(A) if and to the extent they are eligible (as determined by
the Administrator) for exemption from such limitations by reason of the
post-initial public offering transition relief set forth in Treas. Regs. §
1.162-27(f).
(10)    Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be determined by the Administrator to be settled in Stock
(including, without limitation, Unrestricted Stock) under the Plan, in which
case the shares delivered shall be treated as awarded under the Plan (and shall
reduce the number of shares thereafter available under the Plan in accordance
with the rules set forth in Section 4). In any case where an award is made under
another plan or program of the Company or its Affiliates and such award is
intended to qualify as exempt performance-based compensation under Section
162(m), and such award is settled by the delivery of Stock or another Award
under the Plan, the applicable Section 162(m) limitations under both the other
plan or program and under the Plan shall be applied to the Plan as necessary (as
determined by the Administrator) to preserve the availability of such exemption.
(11)    Section 409A. Each Award shall contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A or (ii)
satisfies such requirements.
(12)    Fair Market Value. Except as otherwise expressly provided herein, in
determining the fair market value of any share of Stock under the Plan, the
Administrator shall make the determination in good faith on such basis as it
deems appropriate, taking into account the requirements of Section 422 and
Section 409A, to the extent applicable.
(13)    Certain Requirements of Corporate Law. Equity Awards shall be granted
and administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges, other trading
systems or national market on which the Stock is listed or entered for trading,
in each case as determined by the Administrator.
(b)    Awards Requiring Exercise. Equity Awards requiring exercise will be
subject to the provisions of this Section 6(b).
(1)    Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in a form
acceptable to the Administrator), which may be an electronic notice, signed
(including electronic signature in form acceptable to the Administrator) by the
appropriate person and accompanied by any payment required under the Award. If
the Award is exercised by any person other than the Participant, the
Administrator may require satisfactory evidence that the person exercising the
Award has the right to do so.
(2)    Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant or as otherwise
determined by the Administrator with respect to a Substitute Award. For purposes
of this Section 6(b)(2), “fair market value” means (i) if the Stock is admitted
to trading on a national securities exchange or national stock market, the
closing price of a share of Stock on such date (or, if the Stock was not traded
on such day, then the next preceding day on which the Stock was traded) or (ii)
otherwise, fair market value as determined in accordance with the provision of
Section 6(a)(12) of the Plan. Notwithstanding the foregoing, the exercise price
of any Award granted in connection with the Company’s initial public offering
shall be determined by the Administrator based on the price of a share of Stock
as set forth in the final prospectus for such offering, taking into account the
requirements of Section 422 and Section 409A, to the extent applicable.
(3)    Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of unrestricted shares of Stock
that have a fair market value equal to the exercise price, subject to such
minimum holding period requirements, if any, as the Administrator may prescribe,
(ii) through a broker-assisted exercise program acceptable to the Administrator,
(iii) through the withholding of shares of Stock otherwise to be delivered upon
exercise of the Award whose fair market value is equal to the aggregate exercise
price of the Award being exercised, (iv) by other means acceptable to the
Administrator, or (v) by any combination of the foregoing permissible forms of
payment. The delivery of shares in payment of the exercise price under clause
(i) above may be accomplished either by actual delivery or by constructive
delivery through attestation of ownership, subject to such rules as the
Administrator may prescribe.
(4)    Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (or five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above); provided, that if an Award requiring exercise (other
than an ISO) would otherwise expire as a result of expiration of the maximum
term of such Award (i.e., ten (10) years from the date of grant or such shorter
time period as set forth in an Award agreement), and at such time the
Participant holding such Award is prohibited by applicable law or written
Company policy applicable to similarly situated employees from engaging in any
open-market sales of Stock, the maximum term of such Award will automatically
extend to thirty (30) days following the date the Participant is no longer
prohibited from engaging in such open-market sales.
(c)    Cash Awards.
(1)    A Participant who is granted a Cash Award shall be entitled to a payment,
if any, under the Award only if all conditions to payment have been satisfied in
accordance with the Plan and the terms of the Award. The Administrator will
determine the actual payment, if any, under each Cash Award. The Administrator
may, in its sole and absolute discretion (but subject, for the avoidance of
doubt, to Section 6(a)(9) of the Plan), after determining the amount that would
otherwise be payable for a Performance Period with respect to a Cash Award that
is a Performance Award, adjust (including to zero) the payment, if any, to be
made under such Award. Cash Awards granted as Performance Awards under the Plan
will be with respect to a Performance Period greater than one year, except as
otherwise determined by the Administrator.
(2)    The Administrator shall determine the payment dates for Cash Awards under
the Plan. Except as otherwise determined by the Administrator, no payment shall
be made under a Cash Award unless the Participant’s Employment continues through
the date such Cash Award is paid. Payments hereunder are intended to fall under
the short-term deferral exception to Section 409A and shall be construed and
administered accordingly. Notwithstanding the foregoing, (i) if the
documentation establishing the Cash Award provides a specified and objectively
determinable payment date or schedule that satisfies the requirements of Section
409A, payment under an Award may be made in accordance with such date or
schedule, and (ii) the Administrator may, but need not, permit a Participant to
defer payment of a Cash Award (pursuant to the Deferred Compensation Plan or
otherwise) beyond the date that the Award would otherwise be payable, provided
that any such deferral shall be made in accordance with and subject to the
applicable requirements of Section 409A, and that any amount so deferred shall
be adjusted for notional interest or other notional earnings on a basis,
determined by the Administrator, to the extent necessary to preserve the
eligibility of the Award payment as exempt performance-based compensation under
Section 162(m).
7.    EFFECT OF CERTAIN TRANSACTIONS
(a)    Mergers, etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, the following
actions:
(5)    Assumption or Substitution. If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.
(6)    Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Equity
Award or portion thereof to the excess, if any, of (A) the fair market value of
one share of Stock (as determined by the Administrator in its reasonable
discretion) times the number of shares of Stock subject to the Award or such
portion, over (B) the aggregate exercise or purchase price, if any, under the
Award or such portion (in the case of an SAR, the aggregate base value above
which appreciation is measured), in each case on such payment terms (which need
not be the same as the terms of payment to holders of Stock) and other terms,
and subject to such conditions, as the Administrator determines; provided, that
the Administrator shall not exercise its discretion under this Section 7(a)(2)
with respect to an Award or portion thereof providing for “nonqualified deferred
compensation” subject to Section 409A in a manner that would constitute an
extension or acceleration of, or other change in, payment terms if such change
would be inconsistent with the applicable requirements of Section 409A.
(7)    Acceleration of Certain Awards. If the Covered Transaction (whether or
not there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to Section
7(a)(5) below, the Administrator may provide that each Equity Award requiring
exercise will become fully exercisable, and the delivery of any shares of Stock
remaining deliverable under each outstanding Award of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated and such shares will be delivered, prior to the
Covered Transaction, in each case on a basis that gives the holder of the Award
a reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction; provided, that to the extent
acceleration pursuant to this Section 7(a)(3) of an Award subject to Section
409A would cause the Award to fail to satisfy the requirements of Section 409A,
the Award shall not be accelerated and the Administrator in lieu thereof shall
take such steps as are necessary to ensure that payment of the Award is made in
a medium other than Stock and on terms that as nearly as possible, but taking
into account adjustments required or permitted by this Section 7, replicate the
prior terms of the Award.
(8)    Termination of Awards Upon Consummation of Covered Transaction. Each
Award will terminate upon consummation of the Covered Transaction, other than
the following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than in Stock; (iii) outstanding shares of Restricted
Stock (which shall be treated in the same manner as other shares of Stock,
subject to Section 7(a)(5) below); and (iv) Cash Awards that by their terms, or
as a result of action taken by the Administrator, continue following such
Covered Transaction.
(9)    Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Equity Award may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction. For purposes of the immediately preceding sentence, a cash-out
under Section 7(a)(2) above or the acceleration of exercisability of an Award
under Section 7(a)(3) above shall not, in and of itself, be treated as the
lapsing (or satisfaction) of a performance or other vesting condition. In the
case of Restricted Stock that does not vest in connection with the Covered
Transaction, the Administrator may require that any amounts delivered, exchanged
or otherwise paid in respect of such Stock in connection with the Covered
Transaction be placed in escrow or otherwise made subject to such restrictions
as the Administrator deems appropriate to carry out the intent of the Plan.
(b)    Changes in and Distributions With Respect to Stock
(3)    Basic Adjustment Provisions. In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure that
constitutes an equity restructuring within the meaning of FASB ASC Topic 718,
the Administrator shall make appropriate adjustments to the maximum number of
shares specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and shall also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Equity Awards then outstanding or subsequently granted, any exercise prices
relating to Equity Awards and any other provision of Awards affected by such
change.
(4)    Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422, the requirements of Section 409A, and for the
performance-based compensation rules of Section 162(m), to the extent
applicable.
(5)    Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.
8.    LEGAL CONDITIONS ON DELIVERY OF STOCK
The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. The Company may require, as a condition to exercise of the Award or
delivery of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law. Any Stock required to be issued to Participants under the Plan
will be evidenced in such manner as the Administrator may deem appropriate,
including book-entry registration or delivery of stock certificates. In the
event that the Administrator determines that stock certificates will be issued
to Participants under the Plan, the Administrator may require that certificates
evidencing Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.


9.    AMENDMENT AND TERMINATION
The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
For the avoidance of doubt, the foregoing shall not limit the Administrator’s
ability under Section 6(c)(1) of the Plan to make adjustments to Cash Awards in
accordance with the terms of such Section. Any amendments to the Plan shall be
conditioned upon stockholder approval, but only to the extent, if any, such
approval is required by law (including the Code and applicable stock exchange
requirements), as determined by the Administrator. For the avoidance of doubt,
no amendment to the Plan shall be effective unless approved by stockholders if
it would reduce the exercise price of any Stock Option previously granted
hereunder or otherwise constitute a repricing requiring stockholder approval
under the rules of the applicable stock exchange on which the Stock is admitted
to trading and, without the receipt of such approval, the Administrator shall
not approve a repurchase by the Company for cash or other property of Stock
Options or SARs for which the exercise price or base price, as applicable,
exceeds the fair market value of a share of Stock as of the date of such
repurchase.


10.    OTHER COMPENSATION ARRANGEMENTS
The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.


11.    MISCELLANEOUS
(a)    Waiver of Jury Trial. By accepting an Award under the Plan, each
Participant waives any right to a trial by jury in any action, proceeding or
counterclaim concerning any rights under the Plan and any Award, or under any
amendment, waiver, consent, instrument, document or other agreement delivered or
which in the future may be delivered in connection therewith, and agrees that
any such action, proceedings or counterclaim shall be tried before a court and
not before a jury. By accepting an Award under the Plan, each Participant
certifies that no officer, representative, or attorney of the Company has
represented, expressly or otherwise, that the Company would not, in the event of
any action, proceeding or counterclaim, seek to enforce the foregoing waivers.


(b)    Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
shall be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award; provided, that nothing in this Section 11(b) shall
limit the ability of the Administrator or the Company, in its discretion, to
provide by separate express written agreement with a Participant for a gross-up
payment or other payment in connection with any such acceleration of income or
additional tax.
 
12.    ESTABLISHMENT OF SUB-PLANS
The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements adopted by the Board will be deemed to be part of the Plan, but each
supplement will apply only to Participants within the affected jurisdiction and
the Company will not be required to provide copies of any supplement to
Participants in any jurisdiction that is not affected.


13.    GOVERNING LAW
Except as otherwise provided by the express terms of an Award agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of our based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the General Corporation Law
of the State of Delaware as to matters within the scope thereof, and as to all
other matters shall be governed by and construed in accordance with the domestic
substantive laws of the Commonwealth of Massachusetts without giving effect to
any choice or conflict of laws provision or rule that would cause the
application of the domestic substantive laws of any other jurisdiction.


EXHIBIT A


Definition of Terms


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


“Administrator”: The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 157(c) of
the Delaware General Corporation Law; and (iii) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate. In the
event of any delegation described in the preceding sentence, the term
“Administrator” shall include the person or persons so delegated to the extent
of such delegation.


“Affiliate”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) and Section 414(c) of
the Code.


“Award”: Any or a combination of the following:


(i) Stock Options.


(ii) SARs.


(iii) Restricted Stock.


(iv) Unrestricted Stock.


(v) Stock Units, including Restricted Stock Units.


(vi) Performance Awards.


(vii) Cash Awards.


(viii) Awards (other than Awards described in (i) through (vii) above) that are
convertible into or otherwise based on Stock.


“Board”: The Board of Directors of the Company.


“Cause”: In the case of any Participant who is party to an employment,
severance-benefit, change in control or similar agreement with the Company or
any of its Affiliates that contains a definition of “Cause,” the definition set
forth in such agreement shall apply with respect to such Participant under the
Plan during the term of such agreement. In the case of any other Participant,
“Cause” shall mean: (i) a material breach by the Participant of his or her
employment agreement with the Company or an Affiliate of the Company, any Award
agreement, or any policy of the Company or its Affiliates generally applicable
to similarly situated employees of the Company or its Affiliates; (ii) the
failure by the Participant to reasonably and substantially perform his or her
duties to the Company or any of its Affiliates, which failure is damaging to the
financial condition or reputation of the Company or its Affiliates; (iii) the
Participant’s willful misconduct or gross negligence which is injurious to the
Company or an Affiliate of the Company; or (iv) the commission by the
Participant of a felony or other serious crime involving moral turpitude. In the
case of clauses (i) and (ii) above, the Company shall permit the Participant no
less than thirty (30) days to cure such breach or failure if reasonably
susceptible to cure. If, subsequent to the Participant’s termination of
Employment hereunder for other than Cause, it is determined in good faith by the
Company that the Participant’s Employment could have been terminated for Cause,
the Participant’s employment shall be deemed to have been terminated for Cause
retroactively to the date the events giving rise to such Cause occurred.  


“Cash Award”: An Award denominated in cash.


“Change in Control”: The first to occur of any of the following events:
(A) an event in which any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than (i)
the Company, (ii) any subsidiary of the Company, (iii) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (iv) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;
(B) the consummation of the merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 60% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (A) of this definition) securities of the Company or the
surviving entity of such merger or consolidation representing 40% or more of the
combined voting power of the securities of the Company or the surviving entity
of such merger or consolidation;
(C) if during any period of two consecutive years (not including any period
prior to the date the Plan was initially adopted), individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has conducted or threatened a proxy
contest, or has entered into an agreement with the Company to effect a
transaction described in clause (A), (B) or (D) of this definition) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office, who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved cease for any
reason to constitute at least a majority thereof; or
(D) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.


“Code”: The U.S. Internal Revenue Code of 1986, as from time to time amended and
in effect, or any successor statute as from time to time in effect.


“Compensation Committee”: The Compensation Committee of the Board.


“Company”: Dunkin’ Brands Group, Inc.


“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.


“Deferred Compensation Plan”: the Dunkin’ Brands, Inc. Non-Qualified Deferred
Compensation Plan, as amended.


“Employee”: Any person who is employed by the Company or an Affiliate.


“Employment”: A Participant’s employment or other service relationship with the
Company and its Affiliates. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to, the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates. Notwithstanding the foregoing and
the definition of “Affiliate” above, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms shall be construed to require a “separation from
service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election
shall be deemed a part of the Plan.


“Equity Award”: Awards other than Cash Awards.


“ISO”: A Stock Option intended to be an “incentive stock option“ within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.


“Participant”: A person who is granted an Award under the Plan.


“Performance Award”: An Equity Award or Cash Award subject to Performance
Criteria. The Committee in its discretion may grant Performance Awards that are
intended to qualify as exempt performance-based compensation under Section
162(m) and Performance Awards that are not intended to so qualify.


“Performance Criteria”: For a Performance Period, specified criteria, other than
the mere continuation of Employment or the mere passage of time, the
satisfaction of which is a condition for the grant, exercisability, vesting or
full enjoyment of an Award. A Performance Criterion and any targets with respect
thereto determined by the Administrator need not be based upon an increase, a
positive or improved result or avoidance of loss. For purposes of Awards that
are intended to qualify as exempt performance-based compensation under Section
162(m), a Performance Criterion will mean an objectively determinable measure of
performance relating to any, or any combination, of the following (measured
either absolutely or by reference to an index or indices or the performance of
one or more companies and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): net sales; system-wide sales;
comparable store sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income or loss
(before or after allocation of corporate overhead and bonus); earnings or loss
per share; net income or loss (before or after taxes); adjusted operating
income; adjusted net income; adjusted earnings per share; channel revenue;
channel revenue growth; franchising commitments; manufacturing profit;
manufacturing profit margin; store closures; return on equity; total stockholder
return; return on assets or net assets; appreciation in and/or maintenance of
the price of the shares or any other publicly-traded securities of the Company;
market share; gross profits; earnings or losses (including earnings or losses
before taxes, before interest and taxes, or before interest, taxes, depreciation
and/or amortization); economic value-added models or equivalent metrics;
comparisons with various stock market indices; reductions in costs; cash flow or
cash flow per share (before or after dividends); return on capital (including
return on total capital or return on invested capital); cash flow return on
investment; improvement in or attainment of expense levels or working capital
levels, including cash, inventory and accounts receivable; operating margin;
gross margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; market share; customer satisfaction; customer growth;
employee satisfaction; supply chain achievements (including establishing
relationships with manufacturers or suppliers of component materials and
manufacturers of the Company’s products); points of distribution; gross or net
store openings; co-development, co-marketing, profit sharing, joint venture or
other similar arrangements; financial ratios, including those measuring
liquidity, activity, profitability or leverage; cost of capital or assets under
management; financing and other capital raising transactions (including sales of
the Company’s equity or debt securities; factoring transactions; sales or
licenses of the Company’s assets, including its intellectual property, whether
in a particular jurisdiction or territory or globally; or through partnering
transactions); implementation, completion or attainment of measurable objectives
with respect to research, development, manufacturing, commercialization,
products or projects, production volume levels, acquisitions and divestitures;
factoring transactions; and recruiting and maintaining personnel. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may establish
that, in the case of any Award intended to qualify for such exception, one or
more of the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, the impact of
charges for restructurings, discontinued operations, mergers, acquisitions,
extraordinary items, and other unusual or non-recurring items, and the
cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria.


“Performance Period”: One or more periods of time, established by the
Administrator in its sole discretion, during which attainment of Performance
Criteria with respect to such Performance Award are to be measured.


“Plan”: The Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive Plan, as
from time to time amended and in effect.


“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.


“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.


“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value (as defined in Section 6(b)) of the shares of Stock subject to
the right over the base value from which appreciation under the SAR is to be
measured.


“Section 409A”: Section 409A of the Code.


“Section 422”: Section 422 of the Code.


“Section 162(m)”: Section 162(m) of the Code.


“Stock”: Common stock of the Company, par value $0.001 per share.


“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.


“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.


“Substitute Awards”: Equity awards of an acquired company that are converted,
replaced, or adjusted in connection with the acquisition.


“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.













32136894_2